 [SAME 7Tri ]AMENDMENT TO DIRECTION OF ELECTIONNovenz,ber 14, 194.1On October 22, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' the election to be held within thirty (30)clays from the date of the Direction, under the direction and super-vision of the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania).The Board, having been advised by the RegionalDirector that a longer period is necessary, hereby amends the Direc-tion of Election issued on October 22, 1941, by striking therefrom thewords "not later than thirty (30) days from the date of this Direction"and substituting therefor the words "not later than fifty (50) daysfrom the date of this Direction of Election."136 N. L.It.B.,No. 63.36 N. L.R. B., No. 63a.In the MatterOfSWiz-rSPINNING MILLsandTB=LEWORKERSORGANIZING COMMITTEECase No. R-1,57ORDER PERMITTING WITHDRAWAL OF PETITIONOctober 02, 1941The Board having issued a Decision and .Direction of Election,dated January 26, 1938,' and an Amendment to Direction of Elec-tion, dated February 10, 1938,2 in the above-entitled case, and there-after, on October 9, 1941, Textile.Workers Union of America, successorto the Textile Workers Organizing Connnittee, having requested per-mission to withdraw the petition for investigation and certification ofrepresentatives,. and the Board, on October 14, 1941, having given duenotice that on October 21, 1941, or as soon thereafter as might beconvenient, it would permit the withdrawal of the said petition, unlesssufficient cause to the contrary should then appear, and no objec-tions having been filed with the Board,IT Is HEREBY ORDERED that the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.14 N. L. It.B. 1143.15 N. L.It. B. 205.36 N. L. R. B., No.64.345